Newburger, J. (dissenting).
This is an appeal from a judgment entered upon a verdict in favor of the plaintiff. The plaintiff in writing offered to place gas fixtures in certain apartment houses in this city, which offer was accepted by the then owner, one John J. Carey. Subsequently the defendant executed a guarantee as follows:
“ In consideration of the sum of one dollar to me in hand paid by the within named Central Gas and Electric Fixture Company, the receipt of which is admitted, and of the sum of $110 to be paid to me, and of other good and sufficient considerations me hereunto moving, I hereby guarantee the payment of the within sum of $1,350 by the said Carey to the said company for the said fixtures when hung as therein stated, and promise and agree to pay the same to the said company on the 15th day of May, 1891, unless the said Carey shall on or before the said day pay the sum to the said company in full.”
On the trial of this action, at the close of plaintiff’s case, defendant moved to dismiss the complaint oh the ground, among others, of the invalidity of the tender made by the witness Coles on behalf of the defendant, which motion was denied and exception taken. It appears that the guarantee was signed and delivered on or about the 16th day of April, 1891, and that the sum of one hundred and ten dollars ($110), agreed to be paid by plaintiffs to the defendant, was not then *227paid. On October 13, 1891, more than six months thereafter, Coles offered the defendant $110 in greenbacks and asked the defendant to carry out his contract. He did not leave the $110 with the defendant, although said defendant was willing to accept the sum. The complaint should, therefore, have been dismissed.
Before the plaintiff can recover it is necessary for them to show that the consideration referred to in the guarantee was fully paid, and as it appears uncontradicted that the amount of the consideration referred to in the guarantee was not paid, the trial justice erred in denying defendant’s motion.
For these reasons the judgment must be reversed, a new trial ordered, with costs to abide the event.
Judgment affirmed.